Citation Nr: 0332159	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of hepatitis B. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for arthritis of the 
lumbar spine, elbows, hands and knees. 

4.  Entitlement to service connection for a seizure disorder. 

5.  Entitlement to an increased evaluation for residuals of a 
left inguinal hernia, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling. 

7.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On July 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations.  Send the claims folder to 
the examiner(s) for review.  The examiner 
should be requested to review the claims 
folder prior to the examination.  All 
indicated tests must be conducted.

a.  A dermatology examination to 
determine the current extent of the 
service-connected dermatitis.  The 
examiner should describe the 
manifestations of the service-connected 
dermatitis in detail.  The examiner 
should state whether there is ulceration 
or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or an 
exceptionally repugnant condition due to 
the service-connected dermatitis.  If a 
written description does not in the 
examiner's judgment clearly convey the 
findings, photographs should supplement 
the report.

b.  The appropriate VA examination in 
order to determine the severity of the 
service-connected residuals of left 
inguinal hernia.  The examiner should 
determine and report on the current size, 
characterized as small postoperative 
recurrent, not well supported by truss, 
or not readily reducible or large 
postoperative recurrent, not well 
supported under ordinary conditions and 
no readily reducible, when considered 
inoperable.  The examiner should also 
report all other symptoms associated with 
this disability including pain and 
swelling.  

c.  The orthopedic examination to 
determine the etiology of arthritis of 
the lumbar spine, elbows, hands and 
knees.  The examiner should be requested 
to state whether the veteran currently 
has arthritis of the lumbar spine, 
elbows, hand and knees.  The examiner 
should also state an opinion as to 
whether it is at least as likely as not 
that any currently found arthritis of the 
lumbar spine, elbows, hands and knees had 
its onset during active service.

d.  A neurological examination to 
determine the etiology of the claimed 
seizure disorder.  The examiner should be 
requested to state whether the veteran 
currently has a seizure disorder.  The 
examiner should also state an opinion as 
to whether it is at least as likely as 
not that any currently found seizure 
disorder had its onset during active 
service.

2.  The veteran should also be afforded 
an examination for pension purposes, in 
order to determine the nature and 
severity of his physical and psychiatric 
disabilities.  The examiners should be 
requested to provide an opinion as to the 
functional activities precluded by the 
veteran's disabilities.  In particular, 
to the extent possible, examiner should 
provide an opinion as to whether the 
veteran is prevented from securing and 
following substantially gainful 
employment due to the disability or 
disabilities, not resulting from 
alcoholism or substance abuse, that are 
the subject of the examination.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




